REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art made of record, Lovsen et al. disclose a method to establishing a Voice over Internet Protocol (VoIP) call between a calling User Equipment (UE) and a called UE, wherein said calling UE is served by a packet switched (PS) core network via a radio access (RAN) and wherein a bearer is to be established between said calling UE and a gateway node in said PS core network, over said RAN, for obtaining access to an Internet Protocol (IP) multimedia subsystem (IMS) network.
	The prior art made of record fails to teach or fairly suggest in combination: 
receiving, by an IMS Call Session Control Function (CSCF) node, a notification message thereby notifying said IMS CSCF node that said VoIP call establishment is in progress; enabling, by said IMS CSCF node, retry of said establishment of said bearer between said calling UE and said gateway node, over said RAN, in case said establishment of said bearer has failed due to a temporary failure.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



                                                                                                                                                                                               /BRENDA H PHAM/Primary Examiner, Art Unit 2412